Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 1, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  143499                                                                                                              Justices




  IN RE PAROLE OF
  JUSTIN CLARENCE ALDRED, JR.                                       SC: 143499
  _______________________________                                   COA: 300391



          On order of the Chief Justice, plaintiff-appellant having failed to pay the partial
  filing fee as required by the order of August 10, 2011, the Clerk of the Court is hereby
  directed to close this file.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 1, 2011                    _________________________________________
           jam                                                                 Clerk